Citation Nr: 0013568	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an automobile and adaptive equipment, or 
adaptive equipment only.

2.  Entitlement to an increased evaluation for disability of 
the cervical spine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for left knee 
chondromalacia, post-operative, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 70 percent disabling.

6.  Entitlement to service connection under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1985.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefits sought on appeal.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left shoulder disability, entitlement to an 
increased evaluation for left knee disability, and 
entitlement to an increased evaluation for right knee 
disability will be addressed in the remand following this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection has been established for left knee 
disability, evaluated as 20 percent disabling, and for right 
knee disability, evaluated as 10 percent disabling.

3.  The veteran does not have permanent loss of use of one or 
both feet, or ankylosis of one or both knees, as a result of 
injury or disease incurred in or aggravated during active 
service.

4.  The veteran did not file a notice of disagreement with a 
May 1997 rating decision which granted service connection for 
cervical spine disability, evaluated as 40 percent disabling. 

5.  In March 1997, prior to the filing of a timely 
Substantive Appeal, the RO received notification from the 
veteran, through her authorized representative, withdrawing 
the appeal for an increased evaluation for major depression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an automobile and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 
1114(k), 3901, 3902, 5107, 7104 (West 1991); 38 C.F.R. §§ 
3.102, 3.808 (1999).

2. The veteran did not file a timely notice of disagreement 
with the May 1997 rating decision which granted service 
connection for cervical spine disability, evaluated as 40 
percent disabling, and there is no case or controversy for 
Board jurisdiction.  38 U.S.C.A. §§ 7105(a), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).

3.  The criteria for withdrawal of a notice of disagreement 
on the issue of entitlement to an increased evaluation for 
major depression by the veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(1); 38 C.F.R. §§ 20.201, 20.204(a) (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an automobile and adaptive equipment, or 
adaptive equipment only.

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that she has lost the use of her 
legs to the extent that she can no longer walk, or drive 
independently.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when her contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  The 
veteran and her sister testified during a hearing before the 
undersigned Board member, VA and private medical records have 
been obtained, and VA examinations have been conducted. 

A January 1986 rating decision granted the veteran service 
connection for post-operative chondromalacia of the left 
knee, and service connection for chondromalacia of the right 
knee.  The assigned evaluation for each disability was 10 
percent, effective August 1985.  A January 1989 rating 
decision assigned a 20 percent evaluation for the left knee, 
effective September 1988.  A December 1994 rating decision 
assigned a temporary 100 percent evaluation for the left knee 
disability, under the provisions of 38 C.F.R. § 4.30.  The 
100 percent evaluation was effective from September 6, 1994, 
and the 20 percent evaluation resumed November 1, 1994.  
These evaluations remain in effect.  

According to the report of an April 1996 statement by C.W. 
Chastain, M.D., the veteran had loss of use of the lower 
extremities evidenced by pain in her knees and lower 
extremities, edema, crepitus and limited motion.  She had 
classic symptoms of pain upon attempted use of her lower 
extremities: spasm, changes in blood pressure and pulse, 
stiffness, muscle weakness, facial changes, breathing 
changes, chronic fatigue, and resultant severely disabling 
pain which prevented effective balance and propulsion.  Dr.  
Chastain noted that the veteran had reported following a 
conservative course of management for her service-connected 
knee disabilities, in part, due to the previous lack of 
positive results from her knee surgeries.  Dr. Chastain 
stated that the veteran would be able to have some 
independence using her electric wheelchair if a safer way to 
transport it, such as a van and necessary assistive devices, 
were available.  

Records from Parkland Health Center show treatment in 1997 
and 1998 for a left shoulder injury by Susan Cox, M.D., and 
Richard E. Hulsey, M.D.  According to a March 1998 report by 
Dr. Cox, the veteran was permanently wheelchair-bound due 
loss of the use of her lower extremities from her service-
connected knee disabilities.  She was unable to bear weight 
due to the severity of her knee disability.  She was unable 
to safely transport her power wheelchair alone and required 
assistance to go anywhere.  Dr. Cox provided that the loss of 
use the veteran experienced was evidenced by crepitus, edema, 
loss of balance, weakness and atrophy of her legs.  She had 
severe pain on attempted use of her legs.  She exhibited 
symptoms of pain, related to her attempted ambulation, that 
included: muscle weakness and atrophy, stiffness, spasm, 
changes in blood pressure and pulse, facial change, breathing 
changes, chronic fatigue and chronic disabling pain.  

In a March 1999 statement, Dr. Hulsey noted that the veteran 
was confined to a wheelchair and had been for several years, 
based most on her complaint of knee pain as well as diffuse 
weakness, back discomfort and left ankle instability and 
pain.  She did not desire any further surgical procedures 
since she had not had any luck with improvement.  Dr. Hulsey 
explained that he believed that bracing would probably not be 
beneficial due to the prolonged nature of her problem and the 
fact that she had used patellar stabilizing braces in the 
past without benefits.  She might be helped with either 
Cortisone or Synvisc injections.  Dr. Hulsey stated the 
opinion that at that time the veteran's prognosis was poor 
for regaining much function in the knees.  She was very 
deconditioned and most likely would continue to require the 
use of the wheelchair.  He noted that she had been through 
prolonged periods of physical therapy in the past without 
relief.  

The report of a December 1998 VA orthopedic examination 
indicates that the veteran's claims file was reviewed in 
detail.  The veteran was noted to have subjective complaints 
of bilateral knee pain that she described as incapacitating.  
She also reported partial foot drop on the left side, 
swelling with some frequency, and frequent popping and giving 
away.  She reported using an electric wheelchair for 
movement, even at home, and required assistance for routine 
transfers, for example from wheelchair to stretcher.  Despite 
the severity of her complaints, she had never worn knee 
braces or undergone knee injections.  The veteran reported 
having been told by other doctors that she would eventually 
require total knee arthroplasty.  

On physical examination, the veteran's active range of motion 
was from zero to 130 degrees on the right and from zero to 90 
degrees on the left with discomfort on the extremes of 
flexion on the left.  There was mild-to-moderate 
patellofemoral crepitation with the range of motion.  
Tracking appeared normal.  On the left knee, there was a 
tender lateral scar with considerable tenderness at the 
unilateral joint line.  There was no significant medial joint 
line tenderness on either knee.  The McMurray test was 
impossible to perform due to the veteran's complaints of 
pain.  

The examiner provided a final diagnosis of chondromalacia 
patella for which the veteran had undergone a variety of 
treatments.  The examiner commented that at present the 
veteran's tracking was not profoundly disordered.  She did 
have patellofemoral arthrosis and there was some crepitation 
and considerable discomfort with translation of the patella.  
However, the patella did not sublux and the tilt was not 
remarkable.  Moreover, and most significantly, the veteran's 
complaints of discomfort were not in accordance with the 
clinical findings.  It would appear that a significant 
supratentorial component existed to the description of the 
veteran's pain.  It was extremely uncommon, if not unheard 
of, for a patient with patellofemoral arthrosis to require 
transportation via a motorized wheelchair.  The veteran had a 
history of cervical spondylosis and this might require the 
use of electrical powered device.  The veteran had never been 
braced or undergone knee injections and it appeared that all 
treatment modalities had not been exhausted.  In conclusion, 
although there were significant findings on physical 
examination, there was a marked dichotomy between the 
clinical findings and the veteran's complaints which pointed 
to an extremely severe condition by her account.  More 
significantly, there was little radiographic confirmation of 
severe patellofemoral arthrosis.  Regarding whether there was 
any function remaining, other than that which would be 
equally well served by an amputation stump, the examiner 
expressed the opinion that the veteran should not be regarded 
as being as severely incapacitated as an amputee and that 
therapeutic modalities including bracing and injections 
should be exhausted before a final disposition was reached 
regarding her compensation.  

Turning to the relevant criteria, a certificate of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance in an amount not exceeding the 
amount specified under 38 U.S.C.A. § 3902 (including all 
State, local and other taxes where such are applicable and 
included in the purchase price) and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
has, as a result of injury or disease incurred or aggravated 
during active military, naval or air service:  (i) Loss or 
permanent loss of use of one or both feet;  (ii) Loss or 
permanent loss of use of one or both hands; or (iii) 
Permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  (iv) Adaptive 
equipment eligibility exists when there is ankylosis of one 
or both knees or one or both hips.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 
regulation as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with use of suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (1999).

When there is an approximate balance of positive and negative 
evidence regarding an issue, the benefit of the doubt in 
resolving such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected knee disabilities result 
in loss or permanent loss of use of one or both feet, or 
ankylosis of one or both knees.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808.  

In so finding, the Board recognizes the various private 
medical records indicating that the veteran had loss of use 
of the lower extremities due to pain in her knees, preventing 
effective balance and propulsion; that the veteran was 
permanently wheelchair-bound due to loss of the use of her 
lower extremities from her service-connected knee 
disabilities; that the veteran was unable to bear weight due 
to the severity of her knee disabilities; that bracing would 
probably not be beneficial; and that the veteran would most 
likely continue to require the use of the wheelchair.  

However, the Board finds that this medical evidence in 
support of the veteran's claim is outweighed by the medical 
evidence against the claim.  First, the medical records in 
support of the veteran's claim fail to indicate that either 
of the veteran's knees are ankylosed.  These records also 
fail to address the specific meaning of "loss of use" as 
defined by pertinent VA regulations.  In addition, these 
records do not purport to be based on treatment of the 
veteran's knee disabilities, or any review of the veteran's 
pertinent medical records.  In fact, to the extent that these 
records address the history of the veteran's knee 
disabilities and their treatment, they appear to be based 
only on the veteran's own statements.  Accordingly, they are 
of little probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  

By contrast, the report of the December 1998 VA examination 
provides that it was based on a current examination as well 
as a review of the veteran's medical records and claims file.  
Moreover, in concluding that the veteran's complaints of knee 
pain were not commensurate with the objective findings, and 
that the veteran's service-connected knee disabilities did 
not result in loss of use of the lower extremities or 
ankylosis of a knee, the examiner addressed the criteria for 
"loss of use" set forth by VA regulation.  As a result, the 
report of the December 1998 VA examination is the most 
credible evidence pertaining to the veteran's ability to use 
her lower extremities.  

Finally, the Board recognizes the allegations by the veteran 
and her witnesses, made in writing and in person, that her 
service-connected knee disabilities result in "loss of use" 
of her legs.  While the veteran and her witnesses are 
competent to describe their observations relative to the 
veteran's physical health, as laypersons they are not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, their 
assertions do not constitute probative evidence of loss of 
use of a lower extremity, or ankylosis of a knee, for VA 
purposes.

II.  Entitlement to an increased evaluation for disability of 
the cervical spine, currently evaluated as 40 percent 
disabling.

The VA imposes few duties on a veteran seeking VA 
compensation. Among those duties is the duty to submit a 
well-grounded claim.  Assuming the existence of a well-
grounded claim, the veteran has a duty to express her 
disagreement with a decision of the VA and to timely perfect 
her appeal.  Her first burden is to submit a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination.  38 
C.F.R. § 20.201.  After a statement of the case has been 
issued, the veteran has a duty to submit  a timely, "properly 
completed" substantive appeal.  38 C.F.R. § 20.202 (1999).  
If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991).  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).

In this case, a claim for service connection for disability 
of the cervical spine was received in March 1996.  A rating 
decision dated May 23, 1997 granted the veteran service 
connection for cervical spondylosis and degenerative disk 
disease at C5-6 and C6-7, with an assigned evaluation of 40 
percent.  The veteran was informed of this grant and her 
appellate rights by correspondence dated May 29, 1997.  

The question to be answered is whether the veteran submitted 
a timely notice of disagreement with the May 1997 rating 
decision.  On June 2, 1997, the RO received correspondence 
from the veteran dated May 25, 1997, before she was even sent 
notice of the May 1997 rating decision.  In the 
correspondence, the veteran noted that she was concerned 
about the lack of response from the RO and stated that she 
believed "that the processing of my case seems to be taking 
a longer period of time than what is usual for these things.  
There are several things that must be adjudicated, for 
example, the documentation regarding my neck, spine and hip 
problems...."  

The correspondence from the veteran dated May 25, 1997 cannot 
be construed as constituting a notice of disagreement with 
regard to the 40 percent evaluation assigned by the May 1997 
rating decision.  Governing VA regulations stipulate that a 
notice of disagreement is "[a] written 
communication...expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result...."  38 
C.F.R. § 20.201.  

Essentially, the veteran's May 1997 correspondence simply 
requested that the RO make a determination as to her claim 
for service connection for a cervical spine disability.  
Indeed, at that time she was not even aware that service 
connection for a cervical spine disability had been granted, 
or that a 40 percent evaluation had been assigned.  A review 
of the veteran's claims folder does not reveal that either 
her or her appointed representative then filed any additional 
document that could be deemed to constitute a timely notice 
of disagreement with the May 1997 rating decision.  See 38 
U.S.C.A. § 7105(b)(1); see also AB v. Brown, 6 Vet. App. 35, 
37-38 (1993).  The veteran's failure to enter a notice of 
disagreement with the May 1997 rating decision resulted in 
the decision becoming final.  38 U.S.C.A. §7105; 38 C.F.R. §§ 
20.200, 20.201, 20. 302(a).  

In light of the above, there exists no case or controversy 
for Board jurisdiction to review with regard to the rating 
assigned for the cervical spine disability, and the matter is 
dismissed without prejudice.

The Board construes the veteran's October 1999 hearing 
testimony as a claim for an increased evaluation for cervical 
spine disability, and refers this to the RO for proper 
adjudication.  

III.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 70 percent disabling.

An August 1997 rating decision, based on a routine future 
examination, denied an evaluation in excess of 70 percent for 
major depression.  In October 1997, the veteran submitted a 
notice of disagreement with the August 1997 rating decision.  
The RO issued the veteran a statement of the case on this 
issue in November 1997.  

In signed correspondence, sent to the RO by the veteran's 
service organization in March 1998, the veteran confirmed 
that she wished "to withdraw any appeal with respect to my 
depression."  A cover letter from the veteran's service 
organization also informed the RO that the veteran "wishes 
to withdraw appeal on Depression issue!"

The Board notes that a notice of disagreement may be 
withdrawn in writing before a timely substantive appeal is 
filed.  38 C.F.R. § 20.204(a).  The veteran has withdrawn 
this appeal for an increased evaluation for major depression 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this appeal and it is 
dismissed without prejudice.







ORDER

Entitlement to an automobile and/or adaptive equipment, or 
adaptive equipment only, is denied.

The matter of entitlement to an increased evaluation for 
cervical spine disability is dismissed.

The appeal for an increased evaluation for major depression 
is dismissed.


REMAND

In correspondence received in February 1998, the veteran 
claimed entitlement to compensation under 38 U.S.C.A. § 1151 
for left shoulder disability.  In correspondence received in 
March 1998, the veteran sought an increased evaluation for 
left knee chondromalacia, post-operative, currently evaluated 
as 20 percent disabling; and an increased evaluation for 
right knee chondromalacia, currently evaluated as 10 percent 
disabling.  A March 1999 rating decision denied each of these 
claims.  

The veteran and her representative provided testimony as to 
these claims during her October 1999 hearing.  The Board 
finds that this testimony can be construed as constituting a 
notice of disagreement with regard to the March 1999 rating 
decision as to the veteran's right knee, left knee and § 1151 
claims.  Governing VA regulations stipulate that a notice of 
disagreement is "[a] written communication... expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result...."  38 C.F.R. § 20.201.  In 
this case, the notice of disagreement was reduced to writing 
when the hearing was transcribed.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issues of 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
shoulder disability, entitlement to an increased evaluation 
for left knee disability, or entitlement to an increased 
evaluation for right knee disability.  Therefore, the Board 
finds that a remand for this action is necessary.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (1999); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

The RO must issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning the claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
left shoulder disability, entitlement to 
an increased evaluation for left knee 
disability, and entitlement to an 
increased evaluation for right knee 
disability.  The RO must give the veteran 
an opportunity to submit additional 
evidence and/or argument in response and 
to perfect a timely appeal concerning 
these claims.


The purpose of the REMAND is to obtain additional 
development, and to afford the veteran every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


